Case 20-34576-KLP   Doc 55   Filed 01/22/21 Entered 01/22/21 08:15:18   Desc Main
                             Document     Page 1 of 4
Case 20-34576-KLP   Doc 55   Filed 01/22/21 Entered 01/22/21 08:15:18   Desc Main
                             Document     Page 2 of 4
Case 20-34576-KLP   Doc 55   Filed 01/22/21 Entered 01/22/21 08:15:18   Desc Main
                             Document     Page 3 of 4
Case 20-34576-KLP   Doc 55   Filed 01/22/21 Entered 01/22/21 08:15:18   Desc Main
                             Document     Page 4 of 4
